 In the Matter of LENOX SHOE COMPANY, INC.andUNITED SHOE WORK-ERS OFAMERICA, AFFILIATED WITH THE COMMITTEE FOR INDUSTRIALORGANIZATIONCases Nos. C-255 and R-009SUPPLEMENTAL DIRECTION OF ELECTIONFebruary 5, 1938On December 3, 1937, the National Labor Relations Board, hereincalled the Board, issued its Decision, Direction of Election, and Order 1in the above-entitled proceedings.The Direction of Election pro-vided that an election be held at such time as the Board- would there-after direct.In its Decision the Board stated that the election wouldbe "delayed until such time as the Board is satisfied that there hasbeen sufficient compliance with its order to dissipate the effects of theunfair labor practices of the respondent and to permit an electionuninfluenced by the respondent's conduct."The Board, having been informed by the Regional Director for theFirst Region that Lenox Shoe Company, Inc., herein called the re-spondent, has substantially complied with its Decision and Order andthat both the United Shoe Workers of America and the Boot and ShoeWorkers' Union have requested that such election be held, herebydirects that the election provided for in its Decision, Direction ofElection, and Order of December 3, 1937, be held within twenty (20)days of the date of this Supplemental Direction of Election.[SAME TITLE]1AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 1938The National LaborRelationsBoard herebyamends itsDirectionof Election in the above-entitled proceedings issued on December3, 1937, by striking therefrom the words, "on the payroll of saidCompany next preceding June 29, 1936," and substituting thereforthe Words, "on the pay roll of said Companynextpreceding June29, 1937."14 N. L R.B. 372.124 DECISIONS AND ORDERS125[SAME TITLECERTIFICATION OF REPRESENTATIVESMarch 9, 1938On June 16, 1937, United Shoe Workers of America, herein calledthe U. S. W., filed with the Regional Director for the First Region(Boston, Massachusetts) a petition 'alleging that a question affectingcommerce had arisen concerning the representation of employees ofLenox Shoe Company, Inc., Freeport, Maine, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Thereafter, the National LaborRelations Board, herein called the Board, acting pursuant to ArticleII, Section 37 (b), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered that the case be consoli-dated with another case which had been commenced on July 12,1937, by a charge filed by the U. S. W. with the Regional Directoralleging certain unfair labor practices on the part of the Company:,Pursuant to notice duly served upon the Company a joint hearingin the two proceedings was held in Freeport, Maine, on July 26, 27,and 28, 1937, before Irving G. McCann, the Trial Examiner dulydesignated by the Board.At the beginning of the hearing, the TrialExaminer granted the petition of Boot and Shoe Workers' Union, alabor organization claiming to represent employees of the Company,herein, called the B. & S. W. U., to intervene.The Board, the Com-pany, the U. S. W., and the B. & S. W. U. were represented by coun-sel.On December 3, 1937, the Board issued a Decision and Directionof Election in the two cases.The Direction of Election providedthat an election by secret ballot be conducted among the productionemployees of the Company at its Freeport, Maine, plant, whose namesappeared on the pay roll next preceding June 29, 1936, exclusive offoremen and supervisory employees and those who had obtainedregular and substantially equivalent employment elsewhere, to de-termine whether they desired to be represented by the U. S. W. or bythe B. & S. W. U. for the purposes of collective bargaining, or byneither.The Direction of Election further provided that the elec-tion should be held at such time as the Board should thereafter direct.On February 5, 1938, the Board issued a Supplemental Direction ofElection directing an election within 20 days.On February 10,1938, the Board issued an Amendment to Direction of Election cor-recting the pay-roll eligibility date specified from June 29, 1936 toJune 29, 1937.1Case No. C-255. 126NATIONAL LABOR RELATIONS BOARDPursuant to the Direction of Election, as supplemented andamended, an election by secret ballot was conducted on February 17,1938.Full opportunity was accorded to all the parties to this investi-gation to participate in the conduct of the election and to make chal-lenges.On February 18, 1938, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties to the proceeding his Intermediate Report on theballot.No exceptions to that Intermediate Report have been filed byany of the parties.As to the balloting and the results, the Regional Director reportedas follows :Number of employees on voting list ----------------------------- 830Total number of ballots cast___________________________________ 415Total number of ballots cast for B. & S W. U____________________ 246.Total number of ballots cast for U. S. W_________________________ 153Total number of ballots cast for neitherorganization_____________14Total number of blank ballots__________________________________0Total number of void ballots____________________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Boot and Shoe Workers' Union has beendesignated and selected by a majority of the production employees ofLenox Shoe Company, Inc., at its Freeport, Maine, plant, exclusiveof foremen and supervisory employees, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, Boot and Shoe Workers' Unionis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2 The list included the names of an undetermined number of persons who had obtainedregular and substantially equivalent employment elsewhere and who were therefore ruledineligible to vote as employeesThe exact number of eligible voters was not determined.